ORDER
PER CURIAM.
Defendant appeals from his conviction for attempted stealing by deceit and from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm. The judgments are based upon findings of fact that are not clearly erroneous and no error of law appears. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and *863reasons for this order pursuant to Rules 30.25(b) and 84.16(b).